 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   ERIC P.,                                             Civil No. 3:20-CV-05517-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the

18   administrative law judge (ALJ) to:

19      •     Reevaluate the medical opinions and prior administrative medical findings pursuant to 20

20            C.F.R. § 416.920c, explaining their persuasiveness based on supportability and

21            consistency, and, if required, the other most persuasive regulatory factors;

22      •     In light of the above findings, obtain vocational expert testimony on the claimant’s ability

23            to perform his past relevant work and/or other work existing in significant numbers in the

24            national economy; and

     Page 1         ORDER - [3:20-CV-05517-MAT]
 1
        •     Offer the claimant the opportunity for a hearing, take any further action needed to
 2
              complete the administrative record, and issue a new decision.
 3
              This case is reversed and remanded on the above grounds, and Plaintiff is entitled to
 4
     reasonable attorney fees and expenses pursuant to 28 U.S.C. § 2412, and costs pursuant to 28
 5
     U.S.C. § 1920, upon proper request to this Court.
 6
              DATED this 30th day of April, 2021.
 7

 8

 9
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
10

11

12   Presented by:

13   s/ Danielle R. Mroczek
     DANIELLE R. MROCZEK
14   Special Assistant United States Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
     Telephone: (206) 615-2946
17   Fax: (206) 615-2531
     danielle.mroczek@ssa.gov
18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05517-MAT]
